Citation Nr: 1035737	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  04-31 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem North Carolina.

Although the claim denied by the RO in February 2004 was 
characterized as service connection for PTSD, the Board notes 
that the Veteran's condition has been variously diagnosed.  The 
issue has therefore been rephrased as reflected on the title page 
of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(claimant seeking service connection for psychiatric disability 
who has no special medical expertise is not competent to provide 
diagnosis requiring application of medical expertise to facts 
such as claimant's description of history and symptoms; VA should 
construe claim for service connection based on reasonable 
expectations of non-expert claimant).  

In a decision dated in February 2007, the Board denied the 
Veteran's claim.  He appealed the Board's decision to the Court 
of Appeals for Veterans Claims (Court).  Thereafter, the parties 
filed a Joint Motion to Vacate and Remand (Joint Motion) the case 
to the Board.  In an Order dated in May 2008, the Court vacated 
the Board's decision and remanded the matter pursuant to the 
Joint Motion.  

In January 2010, the Board remanded this claim to the Agency of 
Original Jurisdiction for the purpose of compliance with the 
Court's May 2008 Order.

The Veteran provided testimony at a July 2010 hearing before the 
undersigned Acting Veterans Law Judge.

At the Board hearing, the Veteran indicated that he had 
terminated the representation before VA in this matter previously 
afforded him by Francis M. Jackson, Attorney at Law.  See July 
2010 Board hearing transcript, page 2.  A June 2010 letter from 
Mr. Jackson to VA indicates that the representation was 
terminated at the request of the Veteran.  The hearing 
transcript, which is now associated with the claims file, 
constitutes further written notice to VA that the representation 
is terminated.

FINDINGS OF FACT

1.  The Veteran's claimed stressor of sexual assault has been 
corroborated by credible lay evidence other than the Veteran's 
own assertions.

2.  The Veteran's written lay assertions and hearing testimony in 
this matter are credible.

3.  There is competent medical evidence of record relating the 
Veteran's PTSD to an in-service sexual assault and interpreting 
the medical history of the Veteran as probative on the matter of 
whether the claimed in-service sexual assault occurred.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to service 
connection for PTSD, which constitutes a complete grant of the 
benefit sought on appeal.  As such, no discussion of VA's duty to 
notify or assist is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on 
the merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in certain 
circumstances lay, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. 
Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 
140 (1997).

The occurrence of an event alleged as the "stressor" upon which 
a PTSD diagnosis is based (as opposed to the sufficiency of the 
alleged event to cause PTSD) is an adjudicative determination, 
not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  The evidence necessary to establish the occurrence 
of a recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged in 
combat with the enemy, as established by recognized military 
combat citations or other official records.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, the Veteran's lay 
statements alone may establish occurrence of the claimed in-
service stressor, in the absence of clear and convincing evidence 
to the contrary, as long as the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).   

Generally, if VA determines either that the Veteran did not 
engage in combat with the enemy or that the Veteran did engage in 
combat, but that the alleged stressor is not combat related, the 
Veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor and his 
testimony must be corroborated by credible supporting evidence.  
See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 
Vet. App. 389 (1996).  Once independent verification of the 
stressor event has been submitted, the Veteran's personal 
exposure to the event may be implied by the evidence of record. A 
Veteran need not substantiate his actual presence during the 
stressor event; for example, the fact that the Veteran was 
assigned to and stationed with a unit that was present while such 
an event occurred may strongly suggest that he was, in fact, 
exposed to the stressor event.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  (Emphasis added.)  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a 
posttraumatic stress disorder claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  See Gallegos v. Peake, 22 Vet. App. 329 (2008); Patton 
v. West, 12 Vet. App. 272, 276 (1999); 38 C.F.R. § 3.304(f).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist solely 
of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  However, the Court subsequently held 
that its prior categorical statements that after-the-fact medical 
nexus evidence may not be the basis for corroborating a non-
combat stressor are "not operative" in cases for service 
connection for PTSD based on personal assault, in light of the 
special evidentiary procedures implemented by VA for adjudication 
of claims for PTSD based on in-service personal assault, as 
described above.  Patton, 12 Vet. App. at 280.

Prior to the receipt of the Veteran's claim in September 2003, 38 
C.F.R. § 3.304(f) was amended with specific regard to PTSD claims 
based upon personal assault, and is now consistent with the 
holdings of the Court and VA evidentiary procedures, as described 
above.  67 Fed. Reg. 10,330 (March 7, 2002), codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment was March 
7, 2002, the date of its issuance as a final rule.  

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A Veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

The Veteran describes having been sexually assaulted by a man 
while he was on active duty in 1973.  

In October 2002, he told a VA health care professional of 
physical abuse he experienced as a child by his father and, in 
April 2003, he told a VA health care professional of sexual abuse 
he experienced as a child by his elder sister and said he was 
later sexually abused in service.  In his 2003 and 2004 written 
statements, and October 2004 RO hearing oral testimony, the 
Veteran reported being sexually assaulted by an unnamed man, but 
reported that because he was traumatized by the incident he 
tended to block out the man's name and his face.  He reported 
that "[redacted]" from [redacted], South Carolina, was another serviceman 
present at the time of the assault.

The Veteran's VA psychiatric care was initiated in June 2002 when 
he was referred for VA psychiatric evaluation of depression and 
review of his psychiatric medications.  In July 2002 he was 
referred for individual therapy for depression and suicidal 
ideation, and his medications were adjusted.  In October 2002, he 
was diagnosed as having a dysthymic disorder and having 
experienced psychiatric problems for most of his life, but was 
noted not to have previously received impatient or outpatient 
psychiatric care.  He has continued to receive frequent 
psychiatric care, including prescription of psychiatric 
medication since June 2002.  

The first mention of military sexual trauma as medically relevant 
history appears in an April 2003 mental health initial evaluation 
note prepared by a VA physician; the note reflects that the 
Veteran provided a military history of having had active service 
in the military from 1972 to 1974.  He reported one incident 
while in San Diego in which he was sexually assaulted by another 
serviceman.  He related that he never reported the assault.  The 
military sexual trauma was referenced in many subsequent records 
of VA treatment.  

The Veteran's PTSD claim was received in September 2003.  That he 
discussed his military sexual trauma five months prior to this 
date, in the setting of receiving intensive long-term psychiatric 
care unrelated to any claim for VA compensation benefits, and 
also months prior to the initial diagnosis of PTSD, are factors 
that render his recounting of his claimed in-service stressor 
credible.

In October 2003 a VA physician diagnosed the Veteran as having 
major depression, and PTSD due to military sexual trauma and 
childhood trauma.  

In April 2004 a VA psychologist found the Veteran to have 
dysthymia, pervasive low self-esteem, and generalized anxiety, 
now with a superimposed major depressive disorder.  The therapist 
offered to use individual sessions with the Veteran to address 
his military sexual trauma, and the Veteran indicated to the 
therapist the "he would consider doing so."  The therapist 
found that the Veteran required one-to-one therapy and presented 
an elevated suicide risk.

In August 2005 a VA psychologist saw the Veteran to help him cope 
with the long-term impact of sexual trauma; also during that 
month a VA physician's diagnosis included rule out PTSD from 
military sexual trauma and childhood trauma.  

In April 2006 a VA physician diagnosed the Veteran as having PTSD 
due to military sexual trauma and childhood abuse.  

In September 2007 a VA physician diagnosed the Veteran as having 
PTSD. 

The Veteran has offered credible descriptions of his alleged 
stressor events in service, including the account that sometime 
between January and April 1973 he was sexually assaulted by a man 
in an off-base apartment.  In support of his claim, the Veteran 
points to his September and October 2003 and November and 
December 2004 written statements of his alleged stressful events 
in service and the information provided to the RO hearing officer 
at his October 2004 hearing.  

The undersigned Acting Veterans Law Judge received more detailed 
testimony from the Veteran and his spouse in July 2010, and, 
having witnessed the demeanor of the Veteran and his spouse, and 
now referencing the received testimony against the prior written 
statements and RO hearing testimony, finds the Veteran and his 
spouse to be very credible.

The Veteran's spouse recounted that she knew the Veteran during 
service and at the time of his discharge from service.  She 
related that although the Veteran did not tell her about the 
sexual assault until many years after the fact, she now recalled 
that he began to drink heavily, after having had no prior 
problems drinking, around the time of the sexual assault as now 
recounted by the Veteran.  She further recounted that around the 
time of the sexual assault the Veteran now described, the Veteran 
began wearing a mustache and would never shave it off, and was 
embarrassed because he did not have much facial hair or chest 
hair.  

Also at the July 2010 Board hearing, the Veteran described having 
sought psychiatric help from a private general practitioner 
directly after service, who advised the Veteran to see a 
psychiatrist--advice he did not follow.  The Veteran related that 
this physician had since passed away.  The Veteran's wife in 
response recalled that the Veteran did see this private physician 
in the 1970's and would frequently become upset and drink heavily 
during this time frame.  This testimony from the Veteran and his 
spouse was received in response to spontaneous questioning from 
the undersigned and was very credible.  

The Board finds that the recollections of the Veteran's wife at 
the July 2010 Board hearing were consistent with prior testimony 
of the Veteran and documentation in the claims file, in a manner 
unlikely to have been fabricated or rehearsed, and with a 
countenance and demeanor that reflected truthful reflection and 
spontaneous responses to the questions presented her; and further 
finds that her testimony thus received does assist in 
corroborating the Veteran's claimed in-service stressor.

There are numerous diagnoses of PTSD, attributed to the alleged 
stressor incident, made by VA clinicians since 2003.  There is 
credible lay testimony from the Veteran as to the claimed in-
service stressor; and credible supporting lay testimony from his 
wife, who knew him at the time of the sexual assault, as to the 
change in his behavior after the sexual assault.  The history of 
military sexual trauma was provided by the Veteran to treating VA 
clinicians, in the setting of intensive psychiatric treatment, 
and prior to any diagnosis of PTSD or claim for VA compensation 
benefits, bolsters his credibility.  Further, the diagnoses of VA 
physicians and psychologists of PTSD related to military sexual 
trauma, based on a history that is consistent with the facts 
present in the claims file, is additional evidence in support of 
the Veteran's alleged stressor incident and claim for service 
connection for PTSD.  See Patton v. West, 12 Vet. App. 280 
(1999).  Thus, the evidence is at least in equipoise as to all 
elements required for establishing service connection for PTSD 
based on personal assault.  As such service connection for PTSD 
is warranted.  


ORDER

Service connection for PTSD is granted.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


